           Case 2:14-cr-00003-JCM-CWH Document 80
                                               81 Filed 09/02/20 Page 1 of 3



1    NICHOLAS A.TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
3    Assistant United States Attorney
     501 Las Vegas Boulevard South
4    Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6336
     christopher.lin@usdoj.gov
6
     Attorneys for the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA
9    UNITED STATES OF AMERICA,                      )
                                                    )   Case No.: 2:14-cr-00003-JCM-CWH
10                   Plaintiff,                     )
                                                    )   Stipulation to Continue Defendant
11                                                  )   Rodriguez’s Revocation of Supervised
              vs.                                   )   Release Hearing
                                                    )
12   EDWARD ANTHONY RODRIGUEZ,                      )
                                                    )
13                   Defendant.                     )
                                                    )
14

15            IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, CHRISTOPHER LIN, Assistant

17   United States Attorney, representing the United States of America, and TERRY

18   JACKSON, Esq., counsel for defendant RODRIGUEZ:

19            THAT THE REVOCATION OF SUPERVISED RELEASE HEARING currently

20   scheduled for September 4, 2020, be continued for one week or a date convenient for the

21   Court.

22   This Stipulation is entered into for the following reasons:

23            1.    The parties agree to this continuance;

24
           Case 2:14-cr-00003-JCM-CWH Document 80
                                               81 Filed 09/02/20 Page 2 of 3



1           2.      Counsel for defendant needs additional time review discovery, to meet and

2    confer with defendant, and to discuss hearing strategies in this case;

3           3.      Defendant is incarcerated and does not oppose this stipulation;

4           4.      The parties agree there are no case specific facts as to this matter where further

5    delay would cause serious harm to the interests of justice. The parties agree that a continuance

6    of the Preliminary Revocation Hearing of Supervised Release is appropriate; and

7           5.      This is the first request for continuance.

8           DATED this 1st day of September, 2020.

9
                                                   NICHOLAS A. TRUTANICH
10                                                 United States Attorney

11
                                                   /s/ Christopher Lin_____________
12                                                 CHRISTOPHER LIN
                                                   Assistant United States Attorney
13

14                                                 /s/ Terry Jackson______________
                                                   TERRY JACKSON, ESQ.
15                                                 Counsel for Defendant JACKSON

16

17

18

19

20

21

22

23

24
                                                   2
           Case 2:14-cr-00003-JCM-CWH Document 80
                                               81 Filed 09/02/20 Page 3 of 3



1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:14-cr-00003-JCM-CWH
4                  Plaintiff,                      )
                                                   )   ORDER
                                                   )
5          vs.                                     )
                                                   )
6    EDWARD ANTHONY RODRIGUEZ,                     )
                                                   )
7                  Defendant.                      )
                                                   )
8

9           Based on the stipulation of counsel, the Court finds that good cause exists to

10   continue Defendant RODRIGUEZ’s Revocation of Supervised Release Hearing currently

11   set for September 4, 2020, to September 18, 2020 at 11:00 a.m.

12

13                September
            DATED this ___ day 2, 2020.
                               of September, 2020.

14

15                                              ______________________________________
                                                HONORABLE JAMES C. MAHAN
16                                              UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24
                                               3
